GREEVES & ROETHLER, PLC
BY: Scott L. Greeves, SBA #015761
2151 E. Broadway Road, Suite 115
Tempe, Arizona 85282
Phone (480) 422-1850 Fax (480) 696-5522
E-mail: scott@grattorneys.com

Attorney for Debtor(s)

                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF ARIZONA

                                          )
In re:                                    )      Chapter 13
                                          )
NICHOLAS RIEKENS and                      )      No. 2:18-bk-14880-DPC
TAMI NATHE                                )
                                          )      CHAPTER 13 PLAN AND APPLICATION
                                          )      FOR PAYMENT OF ADMINISTRATIVE
                                          )      EXPENSES
                                          )
                                          )      X       Original
                                          )      ☐       First, Second Amended
         Debtor(s).                       )      ☐       First, Second Modified
                                          )      ☐       Plan payments include post-
                                          )              petition mortgage payments
                                          )      ☐       Flat Fee/Administrative Expense
                                          )      X       Hourly Fee/Administrative Expense
                                          )

This Plan1 includes the following (check all that are applicable):
       ☐ A limit on the amount of a secured claim, which may result in a partial
              payment or no payment to the secured creditor. See Section (C)(5)(b).
       ☐ Avoidance of a judicial lien or nonpossessory, nonpurchase money security
              interest. See Section (C)(5)(c).
       X Nonstandard Provisions. See Section (H).

Your rights may be affected by this Plan. Your claim may be reduced,
modified or eliminated. If you object to the treatment of your claim as
proposed in this Plan or to any provision of this Plan, you must file a written
objection by the deadline set forth below. The Bankruptcy Court may confirm
this Plan without further notice if no objection is filed and the order is
approved by the Trustee. See Bankruptcy Rule 3015 and Local Rule 2084-13.


1   “Plan” includes the original plan and any amended or modified plan.

Local Form 2084-4 (12/17)              Chapter 13 Plan                             Page 1



Case 2:18-bk-14880-DPC       Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13       Desc
                             Main Document    Page 1 of 10
This Chapter 13 Plan is proposed by the above Debtor. 2 The Debtor certifies that the
information contained in this Plan is accurate. A creditor who disagrees with the
proposed treatment of its debt in this Plan must timely file an objection to the Plan
and serve copies on the Debtor, Debtor’s attorney (if any), and the Chapter 13 Trustee
not less than 14 days after the date set for the first meeting of creditors, or any
continuation of such meeting, or 28 days after service of the Plan, whichever is later.
See Local Rule 2084-9.

This Plan does not allow claims or alter the need for timely filing any claim. For a
creditor to receive a distribution for an unsecured claim, the creditor must file a proof
of claim with the Court.

If confirmed, the Plan will modify the rights and duties of the Debtor and creditors,
except secured creditors will retain their liens until the earlier of payment of the
underlying debt or Debtor’s discharge under Code § 1328. 3 If the case is dismissed or
converted to another chapter (for example, Chapter 7) without completion of the Plan,
each lien shall be retained to the extent recognized by applicable nonbankruptcy law.

Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code
§ 511, if applicable. Any ongoing obligation will be paid according to the terms of the
Plan.
      ☐ This is an Amended or Modified Plan.
      The reason(s) Debtor filed this Amended or Modified Plan: N/A.
      Summarize how the Plan varies from the last Plan filed: N/A.

(A)    PLAN PAYMENTS AND PROPERTY TO BE SUBMITTED TO THE PLAN.

      Plan payments start on JANUARY 6, 2019. The Debtor shall pay the
Trustee as follows:

              $50 each month for month 01 through month 03.
              $300 each month for month 04 through month 06.
              $500 each month for month 07 through month 12.
              $990 each month for month 13 through month 60.

              Total plan yield will be $51,570

              The proposed plan duration is 60 months. The applicable
              commitment period is 36 months. See Code Section 1325(b)(4). In
              addition to the plan payments and, if applicable, mortgage conduit
              payments, Debtor will submit the following property to the Trustee:
              NONE

       X Nonstandard Provisions. See Section (H).

2   If this is a joint case, then “Debtor” means both Debtors.
3   “Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et. seq.

Local Form 2084-4 (12/17)             Chapter 13 Plan                            Page 2



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13      Desc
                            Main Document    Page 2 of 10
(B)   TRUSTEE’S PERCENTAGE FEE.

The Trustee shall collect upon receipt a percentage fee from all plan payments
(including mortgage payments) and property received, not to exceed 10%. See 28
U.S.C. § 586(e).

(C)   ADMINISTRATIVE EXPENSES AND ALL CLAIMS.

      (1)    Adequate Protection and Mortgage Conduit Payments.

             Until the Court confirms the Plan, the Trustee will make adequate
             protection payments under Section (C)(1)(a) below, mortgage conduit
             payments under Section (C)(1)(b), if applicable, and pay other sums as
             ordered by the Court. Other disbursements will be made after the Court
             confirms the Plan. Unless otherwise provided for in Section (H) below,
             disbursements by the Trustee shall be pro rata within classes and made
             in the following order:

             (a)   Adequate protection payments to creditors secured by
                   personal property. Code § 1326(a)(1)(C).

                   X None. If “None” is checked, the rest of Section (C)(1)(a) is not
                           to be completed.

             (b)   Mortgage Conduit Payments.

                   X None.

                   The Trustee shall disburse Conduit Payments to a Real Property
                   Creditor without regard to whether the Court has confirmed a Plan
                   or the Real Property Creditor has filed a proof of claim. See Section
                   (C)(4)(c) and Local Rule 2084-4.

      (2)    Administrative expenses. See Code § 507(a)(2).

             (a)   Attorney fees.

                   Debtor’s attorney has agreed to:

                   ☐ A flat fee of $     , of which $        was paid before the filing
                     of the case (see Local Rule 2084-3);

                   OR

                   X File a fee application for payment of a reasonable amount
                         of fees. The estimated amount of fees to be paid by


Local Form 2084-4 (12/17)           Chapter 13 Plan                             Page 3



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13      Desc
                            Main Document    Page 3 of 10
                            the Trustee, subject to Court order, is $6,000.00,
                            of which $199.00 was paid before the filing of the
                            case.

             (b)   Additional Services.

                   All other additional services will be billed at the rate of $350.00 per
                   hour for attorney time and $195.00 per hour for paralegal time.
                   Counsel will file and notice a separate fee application detailing the
                   additional fees and costs requested. Counsel will include all time
                   expended in the case in the separate fee application.

             (c)   Other Professional Expenses. NONE

      (3)    Leases and Unexpired Executory Contracts.

             ☐ None. If “None” is checked, the rest of Section (C)(3) is not to be
                     completed.

             Pursuant to Code § 1322(b), the Debtor assumes or rejects the following
             lease or unexpired executory contract. For a lease or executory contract
             with sums owing, the arrearage will be cured by periodic plan payments.
             Unless the Court orders otherwise, the arrearage amount shall be the
             amount stated in the creditor’s allowed proof of claim.

             (a)   Assumed. NONE.

             (b)   Rejected.

                   Creditor: WOOD RIVER LAKESIDE LLC
                   Property Description: Residential lease of 855 N. Dobson,
                                         Apt 1040, Chandler, AZ

                   ☐ Nonstandard Provisions. See Section (H).

      (4)    Creditors with a Security Interest in Real Property.

             ☐ None. If “None” is checked, the rest of Section (C)(4) is not to be
                     completed.

             (a)   Claim Wholly Unsecured. NONE.

             (b)   No Pre-Petition Mortgage Arrears.         NONE.

             (c)   Curing of Default and Maintenance of Payments. NONE.



Local Form 2084-4 (12/17)            Chapter 13 Plan                              Page 4



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13       Desc
                            Main Document    Page 4 of 10
      (5)    Claims Secured by Personal Property or a Combination of Real and
             Personal Property.

             ☐ None. If “None” is checked, the rest of Section (C)(5) is not to be
                     completed.

             Claims under paragraphs (a) and (b) that are included in the plan
             payment will be paid concurrently and pro rata.

             (a)   Unmodified Secured Claims.

                   X None. If “None” is checked, the rest of Section (C)(5)(a) is not to
                           be completed.

             (b)   Modified Secured Claims.

                   ☐ None. If “None” is checked, the rest of Section (C)(5)(b) is not to
                           be completed.

                   Secured creditors listed below shall be paid the amount shown
                   below as the Amount to be Paid on Secured Claim, with such
                   amount paid through the Plan payments. If the Plan proposes to
                   pay a Secured Claim less than the amount asserted in the proof of
                   claim, then the holder of the Secured Claim must file a timely
                   objection to the Plan. If the principal amount of the creditor’s proof
                   of claim is less than the Amount to be Paid on Secured Claim, then
                   only the proof of claim amount will be paid. If a creditor fails to file
                   a secured claim or files a wholly unsecured claim, the debtor may
                   delete the proposed payment of a secured claim in the order
                   confirming plan. The holder of a timely filed secured claim will
                   retain its lien until the earlier of payment of the underlying debt
                   determined under nonbankruptcy law or discharge under Code
                   § 1328, at which time the lien will terminate and shall be released
                   by the creditor. Any proposed adequate protection payments are
                   provided for in Section (C)(1)(a) above.

                   Creditor: Town & Country Finance, Inc. (Claim #1)
                   Property Description: Residential Investment Property
                         located at 25679 Marsh Rd., Milaca, Minnesota
                   Debt Amount: $31,912.49
                   Value of Collateral & Valuation Method: $120,000.00
                         Value is based upon Debtor's best estimate.
                   Amount to be Paid on Secured Claim: $31,912.49
                   Proposed Interest Rate: 5.0%

                   ☐ Nonstandard Provisions. See Section (H).


Local Form 2084-4 (12/17)           Chapter 13 Plan                                Page 5



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13        Desc
                            Main Document    Page 5 of 10
             (c)   Lien Avoidance.

                   X None. If “None” is checked, the rest of Section (C)(5)(c) need
                           not be completed.

      (6)    Priority, Unsecured Claims, Other Than Debtor’s Attorney Fees.

             ☐ None. If “None” is checked, the rest of Section (C)(6) is not to be
                     completed.

             All allowed claims entitled to priority treatment under Code § 507 shall be
             paid in full, pro rata.

             (a)   Unsecured Domestic Support Obligations.

                   The Debtor shall remain current on such obligations that come due
                   after filing the petition. Unpaid obligations before the petition date
                   are to be cured in the plan payments. The amount to be paid will
                   be adjusted to the creditor’s allowed claim amount, through the
                   claim process. If the holder of a domestic support obligation
                   disagrees with the treatment proposed in this Plan, the holder
                   must file a timely objection.
                                                                               Estimated
                       Creditor                   Type of DSO Debt             Arrearage

                   Kate Jensen                Child Support Arrears          $4,536.94

             (b)   Other unsecured priority claims. NONE.

             ☐ Nonstandard Provisions. See Section (H).

      (7)    Nonpriority, Unsecured Claims.

             Allowed unsecured, nonpriority claims shall be paid pro rata the balance
             of payments, if any, under the Plan. The amount to be paid or actually
             paid may differ from the Plan Analysis, depending on the Plan
             confirmation process and claims allowance.

             X Nonstandard Provisions. See Section (H).

(D)   SURRENDERED PROPERTY.

      ☐ None. If “None” is checked, the rest of Section (D) is not to be completed.

      Debtor surrenders the following property to the secured creditor. Upon
      confirmation of this Plan or except as otherwise ordered, bankruptcy stays are


Local Form 2084-4 (12/17)           Chapter 13 Plan                              Page 6



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13      Desc
                            Main Document    Page 6 of 10
      lifted as to the collateral to be surrendered. Any claim filed by such creditor
      shall receive no distribution until the creditor files a claim or an amended proof
      of claim that reflects any deficiency balance remaining on the claim. Should the
      creditor fail to file an amended deficiency claim consistent with this provision,
      the Trustee need not make any distributions to that creditor.

      Creditor: US Bank Home Mortgage
      Property Description: Residential property located at 1201 14th Ave N,
                            Princeton, Minnesota

(E)   VESTING.

      Except as stated in this paragraph, property of the estate shall vest in the
      Debtor upon confirmation of the Plan.

      X The following property shall vest in the Debtor upon Plan completion:

                            Description of Property

             All wages of the Debtor(s) until the case is completed or
             dismissed and proceeds from the sale of real property until
             released to the Debtor by the written approval of the Trustee or
             by Court Order.

(F)   TAX RETURNS.

      While the case is pending, the Debtor shall provide to the Trustee a copy of any
      post-petition tax return within 14 days after filing the return with the tax
      agency. The Debtor has filed all tax returns for all taxable periods during the
      four-year period ending on the petition date, except: ALL RETURNS FILED

(G)   FUNDING SHORTFALL.

      Debtor will cure any funding shortfall before the Plan is deemed completed.




(H)   NONSTANDARD PROVISIONS.

      Any Nonstandard Provision included herein must not be inconsistent with the
      Code or Local Rules and must identify the provision of the Plan being modified,
      the proposed modification and the justification for the modification. Any
      Nonstandard Provision placed elsewhere in this Plan is void. The Debtor submits
      the following provisions that vary from Section (C) of the Local Plan Form:

      ☐ None. If “None” is checked, the rest of Section (H) is not to be completed.

Local Form 2084-4 (12/17)             Chapter 13 Plan                            Page 7



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13      Desc
                            Main Document    Page 7 of 10
       ☐ Provide the detail required above.

                                 Nonstandard Provisions

[State the provision(s) with reference to relevant paragraph(s)]

       (A) Plan Payments and Property to be Submitted to the Plan.

             If at any time before the end of the sixty (60) month period all claims are
             paid, the plan shall terminate and the debtor shall be discharged,
             provided that the duration of the plan shall not be reduced to less than
             36 months. If additional property, such as tax refunds or proceeds from
             the sale of Debtors’ property, is submitted to the Trustee, it shall be
             treated as supplemental payment.

             Tax refunds shall not be submitted by the Debtor to the Trustee.
             Income from tax refunds has been provided for on line 8(h),
             Schedule I.

             DEBTOR MAY MAKE THE MONTHLY PLAN PAYMENTS BY CASHIER'S CHECK
             OR MONEY ORDER PAYABLE TO THE CHAPTER 13 TRUSTEE OR BY
             PAYROLL DEDUCTION. DEBTOR MUST WRITE THEIR NAME AND CHAPTER
             13 CASE NUMBER ON EACH CHECK OR MONEY ORDER. PAYMENTS ARE
             ALSO ACCEPTED THROUGH WWW.TFSBILLPAY.COM

       (C)(7) Unsecured Nonpriority Claims.

             Unsecured claims shall be paid the balance of payments under the plan,
             pro rata. Said amount may be increased and or decreased from the
             amount stated in the Plan should the secured and/or priority liabilities
             and/or attorney fees differ from that estimated. Any amounts unpaid
             shall be discharged.




////


////


////




Local Form 2084-4 (12/17)           Chapter 13 Plan                             Page 8



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13     Desc
                            Main Document    Page 8 of 10
(I)   PLAN SUMMARY.

If there are discrepancies between the Plan and this Plan Analysis, the provisions of
the confirmed Plan control.

      (1) Trustee’s compensation (10% of plan payments) . . . . . . . . . . . $5157
      (2) Administrative expenses (C2) (estimated) . . . . . . . . . . . . . . . . $6000
      (3) Leases and Executory Contracts (C3) . . . . . . . . . . . . . . . . . . . N/A
      (4)(a) Conduit Mortgage Payments (C4c) . . . . . . . . . . . . . . . . . . . N/A
      (4)(b) Arrearage Claims Secured Solely by Real Property (C4c) . . . . N/A
      (5)(a) Claims Secured by Personal Property or Combination of
             Real & Personal Property (C5) – Unmodified . . . . . . . . . . . . . $35,000
      (5)(b) Claims Secured by Personal Property or Combination of
             Real & Personal Property (C5) - Modified . . . . . . . . . . . . . . . N/A
      (6) Priority Unsecured Claims (C6) . . . . . . . . . . . . . . . . . . . . . . . . $4537
      (7) Unsecured Nonpriority Claims (C7) . . . . . . . . . . . . . . . . . . . . . $876
      (8) Total of Plan Payments to Trustee . . . . . . . . . . . . . . . . . . . . . . $51,570

(J) SECTION 1325 ANALYSIS.

(1)   Best Interest of Creditors Test:

              (a) Value of Debtor’s interest in nonexempt property . . . . . . $250
              (b) Plus: Value of property recoverable under
                           avoidance powers . . . . . . . . . . . . . . . . . . . . . . N/A
              (c) Less: Estimated Chapter 7 administrative expenses . . . . . $62.50
              (d) Less: Amount to unsecured priority creditors . . . . . . . . . $4537
              (e) Equals: Estimated amount payable to unsecured
                    nonpriority claims if Debtor filed Chapter 7 . . . . . . . . . $0

      Paragraph (2) to be completed by debtors whose current monthly income
exceeds the state’s median income.

      (2)     Section 1325(b) Analysis: NOT APPLICABLE

              (a) Monthly disposable income under § 1325(b)(2),
              Form 122C-2, line 45 Statement of Current Monthly Income . . $
              (b) Applicable commitment period . . . . . . . . . . . . . . . . . . . x 60
              (c) Total of Line (2)(a) amount x 60 . . . . . . . . . . . . . . . . . . $

      (3) Estimated Payment to Unsecured, Nonpriority Creditors
      Under the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $876




Local Form 2084-4 (12/17)                  Chapter 13 Plan                                        Page 9



Case 2:18-bk-14880-DPC         Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13                     Desc
                               Main Document    Page 9 of 10
Certification by Debtor(s) and Attorney for Debtor(s): No changes were made to the
Model Plan, other than the possible inclusion of relevant Nonstandard Provisions in
Section (H).



/s/ NICHOLAS RIEKENS
                                       Dated: January 8, 2019.
NICHOLAS RIEKENS, Debtor



/s/ TAMI NATHE
                                       Dated: January 8, 2019.
TAMI NATHE, Co-Debtor



GREEVES & ROETHLER, PLC

/s/ Scott L. Greeves, SBA #015761

Attorney for Debtor(s)




Local Form 2084-4 (12/17)           Chapter 13 Plan                           Page 10



Case 2:18-bk-14880-DPC      Doc 22 Filed 01/09/19 Entered 01/09/19 02:51:13   Desc
                            Main Document    Page 10 of 10
